UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) August 6, 2009 The Navigators Group, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-15886 13-3138397 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One Penn Plaza, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (914) 934-8999 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition Item 7.01.Regulation FD Disclosure The following information is furnished pursuant to Item 2.02, “Results of Operations and Financial Condition,” and Item 7.01, “Regulation FD Disclosure.”This information, including the Exhibit attached hereto, shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. On August 6, 2009, The Navigators Group, Inc. (the “Company”) issued a press release announcing its earnings for the second quarter of 2009.This press release is attached hereto as exhibit 99.1. Item 9.01.Financial Statements and Exhibits (d)Exhibits Second Quarter Earnings Press Release dated August 6, 2009. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE NAVIGATORS GROUP, INC. By: /s/ Emily B. Miner Name: Emily B. Miner Title: Secretary Date:August 6, 2009 EXHIBIT INDEX Exhibit No.
